Exhibit 10.42

 

  Memorandum   

LOGO [g745471ex10_42pg01.jpg]

 

To:

  

Participant Name

  

From:

  

Terry Dyer

  

Personal & Confidential

Date:

  

xxxxxxx     , xxxx

  

Re:

  

Annual Incentive Plan “STIP” Award and Targets – FY 20    

  

 

 

 

You have been granted an award under the Worthington Industries, Inc. Annual
Incentive Plan (“STIP”). The STIP award is designed to provide incentive payouts
based on the attainment of stated financial performance targets over the fiscal
year.

Below is a summary of your compensation targets for FY 20    .

 

Base Salary (Effective                     )

     

 

STIP Opportunity

  Threshold   Target   Maximum

Total Base + STIP Target

     

In an effort to focus on both the quantity and quality of earnings, the STIP
award incorporates both an earnings and economic value added (“EVA”) component.
For corporate employees, half of the award is allocated to the corporate
earnings per share (“EPS”) and half to the corporate EVA. For business unit
(“BU”) employees     % of the possible award is allocated to corporate EPS,
    % is allocated to BU operating income (“EOI”), and     % is allocated to BU
EVA. The table below details the threshold, target and maximum performance
levels for each of the metrics for the performance period of June 1, 20     to
May 31, 20    .

 

Performance Metric

   Weight     Threshold     Target      Maximum  

Corporate EPS

     xx %    $ x.xx      $ x.xx       $ x.xx   

Corporate EVA

     xx %    ($ xx,xxx )    $ xx,xxx       $ xx,xxx   

Performance Metrics in 000’s except for EPS

Notes:

 

 

•

 

Business unit results shall be calculated excluding corporate allocations not
under direct control of the business unit and restructuring changes and other
unusual or non-recurring items.

 

 

•

 

All FIFO impact, positive or negative, will be excluded for the purposes of
measuring Corporate EPS and Steel EOI. No FIFO adjustment will be made to the
EVA calculation.

Each of the performance metrics is free standing so that you will be able to
earn a payout based upon the achievement of one metric, even if the threshold
performance level is not achieved in the other metric.

Calculation of the financial results and attainment of performance metric will
be made solely by the Annual Incentive Plan Committee (the “Committee”) based
upon the applicable financial statements. The Committee has

 

-1-



--------------------------------------------------------------------------------

the right to make changes and adjustments in calculating the performance
measures to take into account unusual or non-recurring events, including,
without limitation, changes in tax and accounting rules and regulations;
extraordinary gains and losses; mergers and acquisitions purchases or sales of
substantial assets; and such other factors as the Committee determines.

Unless the Committee elects a different form of payout, payments will be made in
cash. A portion or all of the payout may be deferred into a Deferred
Compensation Plan, provided that a timely deferral election is made. The Company
may require payment of, or may withhold from payments, amounts necessary to meet
any federal, state or local tax withholding requirements.

In general, termination of employment terminates STIP awards. Termination of
employment for reasons of death, disability or retirement will result in a pro
rata payout for the performance period. Termination of employment for any other
reason, voluntary or involuntary, prior to the end of the performance period
will result in the forfeiture of the STIP award.

In the event of a change in control of the company followed by a termination of
employment during the performance period, the STIP awards will be considered
earned and payable at “target” and will be payable immediately in cash.

If you have any questions regarding your STIP awards, please call me.

 

-2-